DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 20, on line 3, delete "the plurality of cameras" and replace with – the one or more still image cameras --

Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lighting assemblies having a mounting frame comprising a plurality of vertical bars positioned on an imaginary cylindrical surface, and further comprising a plurality of horizontal joists attached to the vertical bars; a plurality of lighting fixtures attached to the mounting frame, wherein the plurality of lighting fixtures comprises a first lighting fixture and a second lighting fixture, and wherein the first lighting fixture is mounted at a same height measured from a lower end of the lighting assembly as the second lighting fixture; a plurality of still image cameras attached to the mounting frame; and a programmable controller configured to synchronize shutters of the plurality of still image cameras, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting assembly, as disclosed in claim 1 above, wherein the first lighting fixture produces a same light intensity as the second lighting fixture; and the programmable controller configured to synchronize shutters of the plurality of still image cameras with light and polarization patterns produced by the plurality of lighting fixtures.

Claims 2-6 and 8-11 are allowed for being dependent on the allowed claim 1. 

With regard to claim 12, while lighting assemblies including a mounting frame comprising a plurality of vertical bars positioned on an imaginary cylindrical surface; a plurality of horizontal joists attached to the vertical bars; a plurality of lighting fixtures attached to the mounting frame, wherein the plurality of lighting fixtures comprises a first lighting fixture and a second lighting fixture, and wherein the first lighting fixture, which is located further from a center of a vertical axis of symmetry of the lighting assembly than the second lighting fixture; a plurality of camera mounts attached to the mounting frame, wherein the lighting fixtures and camera mounts are positioned to form a pre-defined grid configuration; and a programmable controller configured to synchronize shutters of one or more still image cameras, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting assembly, as disclosed in claim 12 above, wherein the first lighting fixture produces a first light intensity exceeding a second light intensity of the second lighting fixture; and the programmable controller configured to synchronize shutters of one or more still image cameras with setting light and polarization patterns produced by the lighting fixtures.

Claims 13 and 15-20 are allowed for being dependent on the allowed claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875